DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to each of Claims 1, 12, and 13, the claims as presently amended recite “the plurality of radiation sources are side by side”, rendering the claims indefinite insofar as there is no antecedent basis for what constitutes a side of a source of the plurality of sources, it is unclear if this phrase intends to require that each source within the plurality of sources is physically adjacent and/or physically coupled/connected with one or more of the other sources of the plurality of sources. It is also not clear if the limiting meaning of the term “sources” is intended to require that each source comprises: physically separate x-ray tubes, in separate or same housing(s); a single x-ray tube having separate emitters/emission points, wherein each emitter/emission point is considered a source; and wherein sources/emitters/emission points may be moved via movement of the emission point on a single anode or by spatial movement of the source(s) in their entirety, such that it is unclear what structural or functional limitation is intended to be encompassed by the phrase “wherein the plurality of sources are arranged side by side”, within the claims as presently amended.
Further with respect to Claim 1, upon further review with respect to the arrangement of the sources and the source image distance (SID), wherein the three-dimensional positional information of target feature(s) is based on a combination of two-dimensional positional information of the target point and the SID, Lines 6-8 of Claim 1 recites the definition of the SID as “a distance between a detection surface of a detection unit and a plurality of radiation sources”, rendering the claim indefinite insofar as it is unclear how a singular measurement of distance can result from a measurement between a detector and “a plurality of” radiation sources. Perhaps this is intended to be measured from a focal point or a structural feature of each source and an average structural feature or focal point between sources is the measurement point, but there is no recitation of the relative configuration of the sources except that they are “side by side”, and that images are taken with sources “provided at different positions”. [Claims 12 and 13 suffer from the same issues.]
Further with respect to Claim 1, Lines 17-21 recite acquiring a radiographic image set with plural radiographic images, said images generated with “radiation emitted from the plurality of radiation sources provided at different positions and alternately detecting the radiation…”, rendering the claim indefinite insofar as it is unclear what structural or functional limitation or configuration is intended to be encompassed by the sources being provided “at different positions”, as there is no reference within the claim as to what the different positions are in relation to, e.g., is it simply that sources are in a different location in three-dimensional space, or with respect to a detector or imaging subject, or simply that emissions from the sources take place at different emission locations within a source unit, or something else? There is no other recitation of the source configuration except that said sources are now recited as being “side by side” (as discussed in the above rejection). [Claims 12 and 13 suffer from the same issues.]
Claims 2-11 are rejected by virtue of their dependency.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, and 9-13, as they are best understood, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/808,374 (reference application, currently listed as published in US 2020/0305826 A1, hereinafter “the ‘826 publication”). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the present application are contained within the claims of the ‘826 application as follows:
With respect to Claim 1 of the present application, the claims of the ‘826 publication teach a positional information display device comprising: at least one processor (Claim 1) configured to:
derive three-dimensional positional information of at least one target point of a target structure in a subject as first positional information, according to two-dimensional positional information (the plurality of radiographic images, Lines 3-12 of Claim 1) of the at least one target point, based on a source image distance (SID), wherein the SID is a distance between a detection surface of a detection unit and a plurality of radiation sources (Lines 13-19 of Claim 1, and Claims 4, 7, and 8);
derive three-dimensional positional information of at least one feature point on an insertion structure inserted to the target structure in the subject as second positional information, according to two-dimensional positional information of the at least one feature point, based on the SID (Claim 3); and
display a positional information screen indicating a positional relationship between the target point and the feature point on a display (Claim 2);
wherein the processor further is configured to:
acquire a radiographic image set including a plurality of radiographic images, which have been generated by alternately irradiating the subject with radiation emitted from the plurality of radiation sources provided at different positions and alternately detecting the radiation transmitted through the subject using the detection unit, at a predetermined time interval (Claim 1, Lines 3-9 [similarly recited in each of Claims 4, 7, and 8]);
detect the feature point on the insertion structure in the subject from each of the plurality of radiographic images included in the radiographic image set (Claim 1, Lines 10-12 [and Claims 4, 7, and 8]); and,
derive the second positional information using a positional relationship between a position of the feature point detected from each of the plurality of radiographic images on the detection surface of the detection unit and positions of the plurality of radiation sources (Claim 1, Lines 10-12 [and Claims 4, 7, and 8]).
The claims of the ‘826 publication does not teach a flat panel detector that comprises the detection surface.
Sakaguchi teaches that a flat panel detector (7) used in x-ray imaging (Column 10, Line 53-Column 11, Line 25) has distinct advantages over both film type and image intensifier type detectors for x-ray imaging, including, for example, faster imaging, lower imaging exposure to the object/subject examined, higher resolution imaging of small to large objects, with a wide array of applications and an imaging region dependent on a source to detector distance (Column 4, Line 49-Column 5, Line 15; and Column 6, Lines 35-46; and Column 16, Lines 44-53).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a flat panel detector (FPD) to perform x-ray imaging, including fluoroscopy, as suggested by Sakaguchi, in the apparatus and method of the claims of the ‘826 publication, to provide higher quality images, which provide safer imaging procedures due to faster imaging, less requirement for additional radiation to an object/subject from pre-exposures, and with a higher degree of ease and flexibility of use over film and/or image intensifier type x-ray detectors, as suggested by Sakaguchi (Column 4, Line 49-Column 5, Line 15; and Column 6, Lines 35-46; and Column 16, Lines 44-53). 
Thereinafter, the claim limitations correspond as follows:
The limitations of Claim 6 of the present application are taught by Claim 3 of the ‘826 publication; 
The limitations of Claims 9-11 of the present application are taught, by Claims 4-6, respectively, of the ‘826 publication; and,
The limitations of Claims 12 and 13 of the present application are taught by Claims 1-3, 7, and 8 of the ‘826 publication.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13, as they are best understood, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication to Shahidi, et al. (US 2006/0036162 A1) in view of U.S. Patent to Sakaguchi (US 6,222,906 B1).
With respect to Claim 1, Shahidi teaches a positional information display device (38; Abstract, Paragraphs 37-38, and throughout disclosure) comprising at least one processor (30; Paragraph 37) configured to:
derive three-dimensional positional information of at least one target point of a target structure in a subject (e.g., target/target spatial feature; 804, Paragraph 41) as first positional information (Paragraph 38, Lines 6-10 and Paragraph 39), according to two-dimensional image information of the at least one target point, based on a source-image distance (SID), wherein the SID is a distance between a detection surface  of a detection unit and the focal point [from focal length] of the plurality of radiation sources (Paragraphs 11, 20, and 38 [especially Lines 17-20]);
derive three-dimensional positional information of at least one feature point on an insertion structure (e.g., 18) inserted to the target structure in the subject as second positional information (Paragraphs 35, 36, and 38), according to two-dimensional image information of the at least one feature point, based on the SID (Paragraphs 11, 20, and 38); and
display a positional information screen indicating a positional relationship between the target point and the feature point on a display (52; Paragraphs 38, 39, 46, and 47); and, 
wherein the processor is further configured to: 
acquire a radiographic image set including a plurality of radiographic images (via bus, 42), which have been generated by alternately irradiating the subject with radiation emitted from the plurality of radiation sources provided at different positions and alternately detecting the radiation transmitted through the subject using one detection unit, at a predetermined time interval (Paragraphs 35, 38, and Lines 5-10 of Paragraph 46); 
detect the feature point (e.g., 54/1210) on the insertion structure in the subject from each of the plurality of radiographic images included in the radiographic image set (Paragraphs 35, 39, and 47); and, 
derive the second positional information using a positional relationship between a position of the feature point detected from each of the plurality of radiographic images (via, e.g., change in directional arrows 1202-1208/1402-1408, or development of geometric pattern, 1108) on the detection surface of the detection unit and positions of the plurality of radiation sources (Paragraphs 41, 46, and 47).
Shahidi does not teach a flat panel detector that comprises the detection surface, using an x-ray image intensifier and camera (14, 16).
Sakaguchi teaches that a flat panel detector (7) used in x-ray imaging (Column 10, Line 53-Column 11, Line 25) has distinct advantages over both film type and image intensifier type detectors for x-ray imaging, including, for example, faster imaging, lower imaging exposure to the object/subject examined, higher resolution imaging of small to large objects, with a wide array of applications and an imaging region dependent on a source to detector distance (Column 4, Line 49-Column 5, Line 15; and Column 6, Lines 35-46; and Column 16, Lines 44-53).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a flat panel detector (FPD) to perform x-ray imaging, including fluoroscopy, as suggested by Sakaguchi, in the apparatus and method of Shahidi, to provide higher quality images, which provide safer imaging procedures due to faster imaging, less requirement for additional radiation to an object/subject from pre-exposures, and with a higher degree of ease and flexibility of use over film and/or image intensifier type x-ray detectors, as suggested by Sakaguchi (Column 4, Line 49-Column 5, Line 15; and Column 6, Lines 35-46; and Column 16, Lines 44-53).
Shahidi does not teach that there are two physically separate radiation sources emitting radiation at said two positions.
Shahidi discloses the claimed invention except for having two or more separate sources instead of one source that moves to two or more positions. Often, an x-ray apparatus is created with two physically separate sources that remain stationary creating two physically separate x-ray beams, which provides fewer moving parts and less opportunity for misalignment of said beams with a subject and/or detector, instead of a single source that moves to emit two physically separate x-ray beams. Alternately, a single x-ray tube may comprise multiple emitters or emission points, wherein each emitter/emission point is considered a source. The choice of design is a tradeoff that depends on the designer’s desired goals, e.g., either higher accuracy and less moving parts for longer durability, or a less expensive, single source with additional positioning movement capability, and has long been known as a simple matter of design choice for a skilled artisan.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create two or more stationary sources at different positions instead of a single source that moves to two or more positions, or a single x-ray tube with two sources in the form of emitters/emission points, in order to improve system accuracy and durability by reducing moving parts, and improving the speed of imaging by removing the need to wait for a single source to be positioned multiple times, and the examiner takes Official Notice of the equivalence of one source emitting radiation at two separate positions and two separate sources emitting radiation at different positions for their use in the x-ray imaging art wherein the selection of any of these known equivalents would be within the level of ordinary skill in the art.
With respect to Claim 3, Shahidi further teaches that the processor is further configured to display: the positional information screen including a radiographic image display region in which some of the plurality of radiographic images are displayed and a positional relationship display region in which the positional relationship is displayed on the display unit (Paragraphs 39-41, 46, and 47).
With respect to Claim 4, Shahidi further teaches that the processor is further configured to visually notify a user/operator that the feature point has reached the target point, (via visual changes in the crosshairs/arrows on the display; Paragraphs 39 and 47).
With respect to Claim 5, Shahidi further teaches that the processor further configured to issue a visual warning to the user/operator in a case in which the feature point deviates from the target point by a predetermined distance or a predetermined angle (via visual directional and/or size changes in arrows/crosshairs on the display; Paragraphs 39 and 47).
With respect to Claim 6, Shahidi further teaches that the insertion structure is a surgical instrument (18) that is inserted into the subject (Paragraph 35).
With respect to Claim 8, Shahidi further teaches that the target structure is a lumbar spine of the subject (Paragraph 41), the target point is at least one of an insertion position or an arrival position of a surgical insertion structure that is inserted into the lumbar spine (Paragraphs 40-41), and the feature point is at least one of a leading end or a rear end of the surgical insertion structure (Paragraphs 40-42 and Figure 8).
Shahidi does not explicitly state that said surgical insertion structure is a screw.
It is a long-standing, well-known surgical procedure to insert screws into a patient spine, for fusion and/or stability, wherein the accuracy of the screw placement is of utmost criticality due to the close proximity of said spine to both main arteries and the spinal cord.
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ the increased accuracy spinal surgical element insertion process of Shahidi to a known spinal screw insertion operation, as such operation are common and the nearby delicate arteries/spinal cord need to be protected from a hard metal screw being inserted into the spine.
With respect to Claim 9, Shahidi further teaches a radiography apparatus (8) comprising the positional information display device (Paragraph 35), said apparatus further comprising: a radiation source (in 12) provided to be moved for imaging to a plurality of positions at a predetermined interval (Paragraph 40); at least one processor (30, in 22) configured to be provided in communication with said radiation source (Paragraphs 36-37); and a detection unit (in 12) configured to detect radiation which has been emitted from each of the plurality of radiation source positions and transmitted through a subject, said detector transmitting said images to the processor (Paragraphs 35-36 and 40), the processor further configured to: generate a radiographic image set including a plurality of generated radiographic images at a predetermined time interval by controlling a time point when the radiation source, at each of the plurality of positions, emits the radiation and by controlling a time point when the detection unit detects the radiation transmitted through the subject such that the plurality of radiation source emission locations irradiate the subject with the radiation and the detection unit alternately detects the radiation transmitted through the subject (Paragraphs 35-36, 38, 40, and 46).
Shahidi does not teach that there are two physically separate radiation sources emitting radiation at said two positions.
Shahidi discloses the claimed invention except for having two or more separate sources instead of one source that moves to two or more positions. Often, an x-ray apparatus is created with two physically separate sources that remain stationary creating two physically separate x-ray beams, which provides fewer moving parts and less opportunity for misalignment of said beams with a subject and/or detector, instead of a single source that moves to emit two physically separate x-ray beams. Alternately, a single x-ray tube may comprise multiple emitters or emission points, wherein each emitter/emission point is considered a source. The choice of design is a tradeoff that depends on the designer’s desired goals, e.g., either higher accuracy and less moving parts for longer durability, or a less expensive, single source with additional positioning movement capability, and has long been known as a simple matter of design choice for a skilled artisan.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create two or more stationary sources at different positions instead of a single source that moves to two or more positions, or a single x-ray tube with two sources in the form of emitters/emission points, in order to improve system accuracy and durability by reducing moving parts, and improving the speed of imaging by removing the need to wait for a single source to be positioned multiple times, and the examiner takes Official Notice of the equivalence of one source emitting radiation at two separate positions and two separate sources emitting radiation at different positions for their use in the x-ray imaging art wherein the selection of any of these known equivalents would be within the level of ordinary skill in the art.
With respect to Claim 10, Shahidi further teaches that the number of radiation source positions is 2 (Paragraph 40).
With respect to Claim 11, Shahidi further teaches that a processor is further configured to: direct the radiation source, at one of the two radiation source positions, to emit radiation at a first time interval (Paragraphs 35, 36, and 40); direct the radiation source, at the second position, to sequentially emit radiation at a second time interval equal to or longer than the first time interval (Paragraphs 35, 36, and 40); control the detection unit so as to detect the radiation at all of said time intervals of the radiation source emitting the radiation (Paragraphs 35, 36, and 40); and, acquire, as the radiographic image set, two radiographic images generated by detecting two temporally adjacent radiations emitted from the two positions of the radiation source using the detection unit (Paragraphs 35, 36, 40, and 46).
With respect to Claim 12, Shahidi teaches a positional information display method (Abstract and throughout disclosure) comprising:
deriving three-dimensional positional information of at least one target point of a target structure a subject (e.g., target/target spatial feature; 804, Paragraph 41) as first positional information (Paragraph 38, Lines 6-10 and Paragraph 39);
deriving three-dimensional positional information of at least one feature point on an insertion structure (e.g., 18) inserted to the target structure in the subject as second positional information (Paragraphs 35, 36, and 38);
displaying a positional information screen indicating a positional relationship between the target point and the feature point on a display (52; Paragraphs 38, 39, 46, and 47);
acquiring a radiographic image set including a plurality of radiographic images (via bus, 42), which have been generated by alternately irradiating the subject with radiation emitted from the plurality of radiation sources provided at different positions and alternately detecting the radiation transmitted through the subject using one detection unit, at a predetermined time interval (Paragraphs 35, 38, and Lines 5-10 of Paragraph 46); 
detecting the feature point (e.g., 54/1210) on the insertion structure in the subject from each of the plurality of radiographic images included in the radiographic image set (Paragraphs 35, 39, and 47); and,
deriving the second positional information using a positional relationship between a position of the feature point detected from each of the plurality of radiographic images (via, e.g., change in directional arrows 1202-1208/1402-1408, or development of geometric pattern, 1108) on the detection surface of the detection unit and positions of the plurality of radiation sources (Paragraphs 41, 46, and 47).
Shahidi does not teach a flat panel detector that comprises the detection surface, using an x-ray image intensifier and camera (14, 16).
Sakaguchi teaches that a flat panel detector (7) used in x-ray imaging (Column 10, Line 53-Column 11, Line 25) has distinct advantages over both film type and image intensifier type detectors for x-ray imaging, including, for example, faster imaging, lower imaging exposure to the object/subject examined, higher resolution imaging of small to large objects, with a wide array of applications and an imaging region dependent on a source to detector distance (Column 4, Line 49-Column 5, Line 15; and Column 6, Lines 35-46; and Column 16, Lines 44-53).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a flat panel detector (FPD) to perform x-ray imaging, including fluoroscopy, as suggested by Sakaguchi, in the apparatus and method of Shahidi, to provide higher quality images, which provide safer imaging procedures due to faster imaging, less requirement for additional radiation to an object/subject from pre-exposures, and with a higher degree of ease and flexibility of use over film and/or image intensifier type x-ray detectors, as suggested by Sakaguchi (Column 4, Line 49-Column 5, Line 15; and Column 6, Lines 35-46; and Column 16, Lines 44-53).
Shahidi does not teach that there are two physically separate radiation sources emitting radiation at said two positions.
Shahidi discloses the claimed invention except for having two or more separate sources instead of one source that moves to two or more positions. Often, an x-ray apparatus is created with two physically separate sources that remain stationary creating two physically separate x-ray beams, which provides fewer moving parts and less opportunity for misalignment of said beams with a subject and/or detector, instead of a single source that moves to emit two physically separate x-ray beams. Alternately, a single x-ray tube may comprise multiple emitters or emission points, wherein each emitter/emission point is considered a source. The choice of design is a tradeoff that depends on the designer’s desired goals, e.g., either higher accuracy and less moving parts for longer durability, or a less expensive, single source with additional positioning movement capability, and has long been known as a simple matter of design choice for a skilled artisan.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create two or more stationary sources at different positions instead of a single source that moves to two or more positions, or a single x-ray tube with two sources in the form of emitters/emission points, in order to improve system accuracy and durability by reducing moving parts, and improving the speed of imaging by removing the need to wait for a single source to be positioned multiple times, and the examiner takes Official Notice of the equivalence of one source emitting radiation at two separate positions and two separate sources emitting radiation at different positions for their use in the x-ray imaging art wherein the selection of any of these known equivalents would be within the level of ordinary skill in the art.
With respect to Claim 13, Shahidi teaches a non-transitory computer-readable storage medium (36; Paragraph 37) that stores a positional information display program that causes a computer (22, 30; Paragraphs 36-37) to perform:
a step of deriving three-dimensional positional information of at least one target point of a target structure a subject (e.g., target/target spatial feature; 804, Paragraph 41) as first positional information (Paragraph 38, Lines 6-10 and Paragraph 39);
a step of deriving three-dimensional positional information of at least one feature point on an insertion structure (e.g., 18) inserted to the target structure in the subject as second positional information (Paragraphs 35, 36, and 38); 
a step of displaying a positional information screen indicating a positional relationship between the target point and the feature point on a display (52; Paragraphs 38, 39, 46, and 47);
and steps of: acquiring a radiographic image set including a plurality of radiographic images (via bus, 42), which have been generated by alternately irradiating the subject with radiation emitted from the plurality of radiation sources provided at different positions and alternately detecting the radiation transmitted through the subject using one detection unit, at a predetermined time interval (Paragraphs 35, 38, and Lines 5-10 of Paragraph 46); detecting the feature point (e.g., 54/1210) on the insertion structure in the subject from each of the plurality of radiographic images included in the radiographic image set (Paragraphs 35, 39, and 47); and, deriving the second positional information using a positional relationship between a position of the feature point detected from each of the plurality of radiographic images (via, e.g., change in directional arrows 1202-1208/1402-1408, or development of geometric pattern, 1108) on the detection surface of the detection unit and positions of the plurality of radiation sources (Paragraphs 41, 46, and 47).
Shahidi does not teach a flat panel detector that comprises the detection surface, using an x-ray image intensifier and camera (14, 16).
Sakaguchi teaches that a flat panel detector (7) used in x-ray imaging (Column 10, Line 53-Column 11, Line 25) has distinct advantages over both film type and image intensifier type detectors for x-ray imaging, including, for example, faster imaging, lower imaging exposure to the object/subject examined, higher resolution imaging of small to large objects, with a wide array of applications and an imaging region dependent on a source to detector distance (Column 4, Line 49-Column 5, Line 15; and Column 6, Lines 35-46; and Column 16, Lines 44-53).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ a flat panel detector (FPD) to perform x-ray imaging, including fluoroscopy, as suggested by Sakaguchi, in the apparatus and method of Shahidi, to provide higher quality images, which provide safer imaging procedures due to faster imaging, less requirement for additional radiation to an object/subject from pre-exposures, and with a higher degree of ease and flexibility of use over film and/or image intensifier type x-ray detectors, as suggested by Sakaguchi (Column 4, Line 49-Column 5, Line 15; and Column 6, Lines 35-46; and Column 16, Lines 44-53).
Shahidi does not teach that there are two physically separate radiation sources emitting radiation at said two positions.
Shahidi discloses the claimed invention except for having two or more separate sources instead of one source that moves to two or more positions. Often, an x-ray apparatus is created with two physically separate sources that remain stationary creating two physically separate x-ray beams, which provides fewer moving parts and less opportunity for misalignment of said beams with a subject and/or detector, instead of a single source that moves to emit two physically separate x-ray beams. Alternately, a single x-ray tube may comprise multiple emitters or emission points, wherein each emitter/emission point is considered a source. The choice of design is a tradeoff that depends on the designer’s desired goals, e.g., either higher accuracy and less moving parts for longer durability, or a less expensive, single source with additional positioning movement capability, and has long been known as a simple matter of design choice for a skilled artisan.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to create two or more stationary sources at different positions instead of a single source that moves to two or more positions, or a single x-ray tube with two sources in the form of emitters/emission points, in order to improve system accuracy and durability by reducing moving parts, and improving the speed of imaging by removing the need to wait for a single source to be positioned multiple times, and the examiner takes Official Notice of the equivalence of one source emitting radiation at two separate positions and two separate sources emitting radiation at different positions for their use in the x-ray imaging art wherein the selection of any of these known equivalents would be within the level of ordinary skill in the art.

Claim 7, as it is best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Shahidi, as modified by Sakaguchi for Claim 1 above, and further in view of U.S. Patent to Alt (US 6,027,510).
With respect to Claim 7, Shahidi further teaches that the target structure is an inserted and image guided surgical tool with feature points, but does not specifically recite that said tool is a stent that is inserted into a blood vessel of the subject, the target point is a center position of an end portion of the stent, the insertion structure is a guide wire for expanding the stent, and the feature point is a leading end of the guide wire.
Alt teaches a fluoroscopically guided surgery in which a stent (20) is advanced through a patient’s blood vessels via a guidewire (15) under the guidance of an x-ray fluoroscopic imaging system Column 4, Line 61-Column 5, Line 19), and wherein radiopaque bands (30, 31) are present on said stent apparatus to provide a visual confirmation of the leading and final ends of the guide wire and stent (Column 7, Line 11-Column 8, Line 10).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ an improved accuracy fluoroscopic guidance system and display, as taught by Shahidi, in an image guided heart stent insertion, as Alt teaches these procedures are commonly performed for heart repair surgeries, and require high accuracy of imaging for surgical guidance (Alt, Abstract and throughout disclosure).
Response to Arguments
Applicant's arguments filed 05/03/22 have been fully considered but they are not persuasive. 
With respect to the double patenting and prior art rejections of the claims, the Applicant asserts that Shahidi, Sakaguchi, and Alt do not teach the limitations of the claims as presently amended, however, the claim amendments, and reconsideration in light of same, raise issues under 35 USC 112, as explained and recited above, especially with respect to the elements that Applicant asserts are not taught by the prior art as relates to sources and SID measurements, such that the prior art is considered to teach the claims as best understood. (See 35 USC 112 rejections above.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication to Dafni (US 2009/0257551 A1) may applied t the claimed invention, depending upon the manner in which issues under 35 USC 112, recited above, are clarified and/or (Claim 1, Lines 10-12 [and Claims 4, 7, and 8].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        05/07/22